DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 16 April 2021, Applicant amended claims 1, 3 and 6.  Claims 15-21 were cancelled previously by Applicant.  Claims 1-14 are pending.  Claims 4, 5, and 7-14 remain withdrawn from consideration because they are not directed to acute urticaria or chronic urticaria, which are the species of dermatological disorder previously elected by Applicant.  Claims 1-3 and 6 are considered below.  
Claims of Benefit and/or Priority (Updated)
Applicant’s claim of benefit recites that the present application is a continuation-in-part of Application No. 14/544,355 (parent application).  It is critical to recognize, however, that claims in a continuation-in-part application must be directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application to receive the benefit of the filing date of the parent nonprovisional application.  MPEP § 211.05(I)(B).  If a claim in a continuation-in-part application recites a feature that was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but instead was first introduced or adequately supported in the present continuation-in-part application, such a claim is entitled only to the filing date of the present application.  Id.  With these controlling 
Regarding claim 1 (as amended), the examiner agrees with the analysis advanced by Applicant on pages 6-7 of the Reply filed 16 April 2021.  Claim 1, as recently amended, is now adequately supported by parent Application No. 14/544,355.  Therefore, claim 1 is entitled to the benefit of the parent Application’s filing date, which is 29 December 2014.  The examiner notes that Wei (US 2015/0164924 A1), which published on 18 June 2015 and was applied in the previous Office action (23 December 2020), no longer qualifies as prior art under 35 U.S.C. 102(b) in relation to claim 1 or to claims 2 and 3 depending thereon.  The examiner notes that claims 1-3 are allowed at the conclusion of this Office action.
Regarding claim 6 (as amended), the following dermatological disorders are not described in the parent (’355) Application: “acute urticaria or chronic urticaria.”  Consequently, claim 6 still is not entitled to the benefit of the filing date of the parent (’355) Application, which is 29 December 2014.  Instead, claim 6 is entitled only to the filing date of the present application, which is 30 November 2018.  The examiner notes that Wei (US 2015/0164924 A1), which published on 18 June 2015 and is applied again later in this Office action, still qualifies as prior art under 35 U.S.C. 102(b) against claim 6.  
Status of the Rejections
The rejection of claims 1-3 and 6 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s clarifying amendments.  The examiner appreciates Applicant’s effort to advance prosecution.  
The rejection of claims 1-3 and 6 under 35 U.S.C. 103 as being unpatentable over Wei (US Yosipovitch (“Clinical characteristics of pruritus in chronic idiopathic urticaria.” British Journal of Dermatology 147.1 (2002): 32-36) is withdrawn as to claims 1-3 only.  As discussed above, Wei no longer qualifies as prior art against those three claims.  However, this rejection is maintained as to claim 6.  Applicant’s evidentiary argument is considered in paragraphs 21-26.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2015/0164924 A1) in view of Yosipovitch (“Clinical characteristics of pruritus in chronic idiopathic urticaria.” British Journal of Dermatology 147.1 (2002): 32-36).
Wei is directed to “di-isopropyl-phosphinoyl-alkanes as topical agents for the treatment of sensory discomfort” (title).  
Wei discloses that “certain di-isopropyl-phosphinoyl-alkanes as described herein (DIPA-5, 
Wei discloses that the DIPA compounds are capable of penetrating or permeating keratinized tissues (paras. [0023] and [0030]).  The DIPA compounds have “anti-pruritic actions” (para. [0093]; see also para. [0023]) and can be topically administered to the skin as an “anti-pruritic agent” (paras. [0112], [0120], [0150]-[0157]).
Wei further discloses that the DIPA compounds can be formulated and administered as a “semi-liquid composition (lotion, cream, or ointment)” (para. [0042]).  
Although Wei discloses that the semi-liquid composition can be topically administered to treat pruritus, Wei is silent as to whether it can be administered to treat acute urticaria or chronic urticaria.  As explained below, Yosipovitch compensates for this deficiency.
Yosipovitch is directed to the “clinical characteristics of pruritus in chronic idiopathic urticaria” (title).
Yosipovitch teaches that “pruritus is a predominant symptom of chronic idiopathic urticaria” (abstract).
Prior to the time of filing the present application, the teachings of Yosipovitch would have motivated a person having ordinary skill in the art to modify Wei by topically administering the semi-liquid DIPA formulation disclosed therein to a patient suffering from chronic idiopathic urticaria (CIU).  This modification would have been made with a reasonable expectation of success because Wei discloses that the formulation is anti-pruritic (anti-itch) and Yosipovitch teaches that pruritus is a predominant symptom of CIU.  Therefore, claim 6 is prima facie 
Response to Applicant’s Evidentiary Argument
The following remarks are provided in response to the argument raised by Applicant on page 8 of the Reply filed 16 April 2021:
Applicant argues as follows: “The very rapid results in practicing Applicant's claimed method further indicate the claimed method’s nonobviousness.  These surprising and excellent results were recently confirmed in a randomized, vehicle-controlled clinical trial of patients with eczema and urticaria. [Jung et al. J Amer Acad Dermatology 84: 869-871, 2021 - a copy of which is attached to this Response as Exhibit A.”  Reply, p. 8 (emphasis added).  
Applicant additionally argues that “[i]n urticaria, the skin is intact, and standard therapy has not contemplated using a topical agent because of the problem of drug penetration to the ‘cool (TRPM8)’ nerve endings to stop the itch.”  Id.  
In response, the examiner refers Applicant to paragraph [0121] of Wei (US 2015/0164924 A1), which is applied as the primary reference in the foregoing §103 rejection.  Paragraph [0121] discloses that “[t]hese compounds, especially DIPA-1-5, DIPA-1-6, DIPA-1-7, and DIPA-1-8, can also penetrate the skin barrier, reach nerve endings in the epidermis and dermis, and enter the systemic circulation to exert cooling actions.”  Emphasis added.  Paragraph [0121] additionally discloses that “[t]he onset of effect is rapid, less than 5 minutes, and the sense of coolness is robust, refreshing, and strong.”  Emphasis added.  In view of the foregoing disclosure, the evidence submitted by Applicant fails to establish that the asserted results concerning advantageous drug penetration and rapid onset are unexpected, especially considering Wei even discloses that the DIPA compounds can be topically administered to the anti-pruritic agent (paras. [0112], [0120], [0150]-[0157]).  MPEP § 716.02(b)(I) (the burden is on Applicant to establish, through evidence, that the results of the claimed invention are superior and unexpected).  
To rebut the prima facie case of obviousness, the examiner suggests that Applicant submit a Declaration under 37 CFR 1.132 establishing and explaining — in the context of the disclosure of Wei (US 2015/0164924 A1) — how the results set forth in the Jung (2020) publication are unexpected.
In sum, the foregoing §103 rejection is maintained.
*     *     *

Conclusion
Claim 6 is rejected.  
Claims 1-3 are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
30 July 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611